COLEMAN, J.
-This action was to recover fpr services rendered by Patience League to defendant’s intes-. tate. -Prima, Jade, valuable manual services'rendered, by one .person for another, the benefits of which are' knowingly accepted and enjoyed by the latter, were not-intended or understood to be a donation. Unless there is something in .the relation of the parties, the nature of-.the service rendered, .or other circumstances to rebut, the presumption, the law will presume an obligation to pay- for such services, and if there was no express contract as to value, the law. will'imply that the party receiving the -benefit of the services, agreed to pay what they were reasonably worth. — Wood v. Brewer, 66 Ala. 570; A. G. S. R. R. Co. v. Hill, 76 Ala. 303. In-addition to this principle of, law, the family .physician of deceased testified that, a few days before her death,' she requested .him ‘ ‘to see that plaintiff got her pay for waiting on her.” This testimony is not only,uncontra-... dieted, b,ut there .are no facts in evidence, which would-, authorize an- inference in conflict with it. The action • was for services rendered during a number of years • *231prior to the death of deceased, and as the evidence-shows was upon an implied contract to pay. The evidence shows, that it was customary to pay for similar services, either by the month or by the year. ■'>
The suit was upon an open account — Gayle v. Johnston 72 Ala. 254. The defendant interposed the plea of the ' statute of limitations of three years. This was a good plea in bar to the action for so much of the .claim as had become due, three years before the beginning of the , action, excluding from the computation six months as provided in section 2263 of the Code. When the wages are payable by instalments, the party entitled to receive them, may sue and recover each instalment as it becomes due. — Strauss v. Meertief, 64 Ala. 299. It will-depend upon whether the wages became due and were, payable monthly, or at the end of each year, to deter-' mine what claims are barred by the statute of limita-;, tion of three years.
The court properly credited the claim with the payments made, but erred in rendering judgment for services rendered during a period back-beyond that . to which the plea of the statute of limitations applied.
Reversed and remanded.